Cite as 2016 Ark. App. 419

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-15-929


JANANN JOHNSON                                    Opinion Delivered: September 21, 2016
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT, SIXTH
                                                  DIVISION
                                                  [NO. 60CV-2009-7248]
WINDSTREAM COMMUNICATIONS,
INC.                                              HONORABLE TIMOTHY DAVIS
                  APPELLEE                        FOX, JUDGE

                                                  DISMISSED WITHOUT PREJUDICE



                               RITA W. GRUBER, Judge

       This is the third appeal in this case, and we must dismiss it for lack of a final order.

The lawsuit began when appellant Janann Johnson sued Windstream Communications, Inc.,

for violation of the Americans with Disabilities Act (ADA) and the Arkansas Civil Rights Act

(ACRA) after Windstream had fired her. In the first appeal, we reversed an award of summary

judgment and remanded, directing the circuit court to analyze and explain its decision using

the framework set forth in McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973).

Johnson v. Windstream Commc’ns, Inc., 2012 Ark. App. 590 (Johnson I). In the second appeal,

we again reversed and remanded an order of summary judgment, holding that the circuit

court had misinterpreted our mandate from the first appeal. Johnson v. Windstream Commc’ns,

Inc., 2014 Ark. App. 99 (Johnson II). On remand, the case was tried to a jury, which

rendered a verdict for Windstream. Johnson has appealed from the judgment entered on the
                                 Cite as 2016 Ark. App. 419

jury’s verdict. We dismiss without prejudice.

       The case went to trial on four claims: ADA retaliation, wrongful termination due to

disability discrimination, failure to accommodate, and wrongful termination due to sex

discrimination. At the close of Johnson’s case, her counsel voluntarily nonsuited the claim

for wrongful termination due to sex discrimination, and the circuit court granted

Windstream’s motion for directed verdict on the ADA retaliation claim. The wrongful-

termination and failure-to-accommodate claims went to the jury, which rendered a verdict

for Windstream on both claims. In its judgment, the circuit court stated that Johnson had

“voluntarily dismissed without prejudice her claim for wrongful termination due to sex

discrimination.” The court further recognized that it had granted Windstream’s motion for

directed verdict on Johnson’s claims for retaliation and punitive damages and had dismissed

the claims with prejudice. The circuit court’s order concluded as follows:

       It is therefore, CONSIDERED, ORDERED and ADJUDGED that judgment is
       entered in favor of Windstream Communications, Inc., on plaintiff’s claims for
       retaliation, punitive damages, wrongful termination disability discrimination and
       disability discrimination/failure to accommodate, and the claims of Janann Johnson
       against Windstream Communications, Inc. are hereby dismissed with prejudice.

       In order for this court to have jurisdiction over an appeal, the order appealed from

must either be a final order or meet one of several exceptions not applicable here under Rule

2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil (2015). A final order is one that

dismisses the parties, discharges them from the action, or concludes their rights to the subject

matter in controversy. Rigsby v. Rigsby, 340 Ark. 544, 546, 11 S.W.3d 551, 552 (2000).

Because the issue is one of jurisdiction, it is a matter we will consider even though the parties


                                               2
                                 Cite as 2016 Ark. App. 419

have not raised it. Haile v. Ark. Power & Light Co., 322 Ark. 29, 907 S.W.2d 122 (1995).

Absent a final order or a properly executed certificate from the circuit court making an

“express determination, supported by specific factual findings, that there is no just reason for

delay”—which we do not have—an order that fails to adjudicate all of the parties’ claims

cannot be appealed. Ark. R. Civ. P. 54(b) (2015).

       The problem here is that Johnson voluntarily nonsuited her sex-discrimination claim.

Our supreme court has held that a plaintiff may not take a voluntary nonsuit as to some of

its claims and then appeal from the circuit court’s order disposing of the plaintiff’s other

claims because a voluntary nonsuit without prejudice leaves the plaintiff free to refile the

claim; therefore, the order is not considered final. Bevans v. Deutsche Bank Nat’l Trust Co.,

373 Ark. 105, 108, 281 S.W.3d 740, 743 (2008); see also Pro Transp., Inc. v. Volvo Trucks N.

Am., Inc., 96 Ark. App. 166, 239 S.W.3d 537 (2006). Thus, in the absence of an order

dismissing Johnson’s sex-discrimination claim with prejudice or a properly executed Rule

54(b) certificate, we have no jurisdiction over this appeal.

       Dismissed without prejudice.

       WHITEAKER and HOOFMAN, JJ., agree.

       Sutter & Gillham, P.L.L.C., by: Luther Oneal Sutter and Lucien Gillham, for appellant.

       Wright, Lindsey & Jennings LLP, by: Troy A. Price, William Stuart Jackson, and Regina A.

Young, for appellee.




                                               3